Per Curiam.
On November 20, 1911, respondent assigned to appellant a certain mortgage to secure the payment of an indebtedness owing by respondent to appellant, and this action was brought for an accounting of moneys received by virtue of the assignment, which resulted in a decree in favor of respondent for the sum of $879.63, from which this appeal is prosecuted.
The record presents an unfortunate controversy between mother and son, the transactions involved being numerous and extending over a period of several years. We have carefully examined the evidence and are convinced that the decree of the lower court, under all the facts and circumstances of the case, is just and equitable. Issues of fact only are presented, and no purpose would be served by descending to a discussion of details. The decree is correct and will be affirmed.